UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMERICAN FIBER GREEN PRODUCTS, INC. (Exact name of registrant as specified in its charter) Nevada 91-1705387 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4209 Raleigh Street, Tampa FL 33619 (Address of Principal Executive Offices and Zip Code) Accrued Employee Compensation (Full title of the plan) Daniel L. Hefner, President American Fiber Green Products, Inc. 4209 Raleigh Street, Tampa FL 33619 (813) 247-2770 (Name and address and telephone number of agent for service) With copies to: Ian Horn, Esq. P.O. Box 691 Brandon, FL 33509 (813) 545-1067 (Name and address and telephone number) CALCULATION OF REGISTRATION FEE Name of Employee Title of Securities to be Registered (1) Amount to be Registered (3) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Daniel L. Hefner Common Stock $0.001 par value $.1785 Per Share $ 9.66 Kenneth McCleave Common Stock $0.001 par value $.1785 Per Share Kristal McCleave Beckum Common Stock $0.001 par value $.1785 Per Share TOTAL $.1785 Per Share Issuable pursuant to Accrued Employee Compensation as set forth in filings which are incorporated by reference herein. Estimated solely for the purpose of calculating the registration fee. Pursuant to Rule 457(c) under the Securities Act. This Registration Statement registers 2,100,493 shares of the Common Stock (the “Common Stock”), par value $0.001 per share, of American Fiber Green Products, Inc. (the “Company”) to be issued by the Company for the purpose of paying accrued employee compensation. 2 PART I INFORMATION REQUIRED IN SECTION 10(a) PROSPECTUS Item 1. Plan Information. The documents containing the information specified in Item 1 will be sent or given to named employees who are having shares registered in their names to pay a portion of accrued compensation as specified by Rule 428(b)(1) of the Securities Act of 1933, as amended (the "Securities Act"). Such documents are not required to be and are not filed with the Securities and Exchange Commission (the "SEC") either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424. These documents and the documents incorporated by reference in this Registration Statement pursuant to Item 3 of Part II of this Form S-8, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. Item 2. Registrant Information and Employee Plan Annual Information. Upon written or oral request, any of the documents incorporated by reference in Item 3 of Part II of this Registration Statement (which documents are incorporated by reference in this Section 10(a) Prospectus), other documents required to be delivered to eligible employees, non-employee directors and consultants, pursuant to Rule 428(b) are available without charge by contacting: Daniel L. Hefner, President American Fiber Green Products, Inc. 4209 Raleigh Street, Tampa FL 33619 (813) 247-2770 3 PART II Item 3. Incorporation of Documents by Reference. The Registrant hereby incorporates by reference into this Registration Statement the documents listed below. In addition, all documents subsequently filed pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934 (the "Exchange Act"), prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference into this Registration Statement and to be a part hereof from the date of filing of such documents: (1) The Company’s Annual Report on Form 10-K, for the year ended December 31, 2013; (2) All other reports filed by the Company pursuant to Sections 13(a) or 15(d) of the Exchange Act subsequent to the filing of the Company’s Annual Report for the year ended December 31, 2013 with the Securities and Exchange Commission; (3) The description of the Company’s Common Stock which is contained in the Company’s Report on Form 10-K , filed with the Securities and Exchange Commission on March 27, 2014. All reports and other documents subsequently filed by the Company pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which de-registers all securities then remaining unsold, shall be deemed to be incorporated by reference herein and to be a part of this Registration Statement from the date of the filing of such reports and documents. Any statement contained in an Incorporated Document shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed Incorporated Document modifies or supersedes such statement. Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. Item 4. Description of Securities. The class of securities to be offered is registered under Section 12 of the Exchange Act. Therefore, a description of the Common Stock required by Item 202 of Regulation S-K is not required. Item 5. Interests of Named Experts and Counsel. No named expert or counsel was hired on a contingent basis, will receive a substantial direct or indirect interest in the small business issuer, or was a promoter, underwriter, voting trustee, director, officer, or employee of the Registrant. Item 6. Indemnification of Directors and Officers. The officers and directors of the Company are indemnified as provided by Nevada Statutes: Section 78.7502 of the Nevada Revised Statutes (the "NRS") and the Articles and bylaws of the Company. The Company’s Articles of Incorporation and by-laws include an indemnification provision under which the Company agreed to indemnify all directors and officers to the fullest extent permitted by the laws of the State of Nevada. Item 7. Exemption from Registration Claimed. Not applicable. 4 Item 8. Exhibits. Number Exhibit Description Of Document Articles of Incorporation as amended (incorporated herein by reference to Form 10-SB as amended, filed with the Securities and Exchange Commission on February 22, 2007) 4.2* Corporate Resolution Authorizing Share Registration By-Laws (incorporated herein by reference to Form 10-SB as amended, filed with the Securities and Exchange Commission on February 22, 2007) 5.1 * Opinion of Ian Horn, Esq.re: legality of securities being registered 23.1 * Consent of Messineo & Co. CPA’s, LLC 23.2 * Consent of Counsel (included in Exhibit 5.1) * Filed herewith Item 9. Undertakings. The Company hereby undertakes: (a) To file, during any period in which offers or sales are being made, a post-effective amendment to this registration: (1) To include any prospectus required by Section 10(a)(3) of the Securities Act of 1933; (2) To reflect in the prospectus any facts or events arising after the effective date of the Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the Registration Statement; and (3) To include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement; Provided however, that paragraphs (a) (1) and (2) do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in periodic reports filed by the Company pursuant to section 13 or section 15(d) of the Exchange Act that are incorporated by reference herein. (b) That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new Registration Statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c) To remove from registration by means of post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (1) The Company hereby undertakes that, for purposes of determining any liability under the Securities Act of 1933, each filing of the Company’s annual report pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 that is incorporated by reference in the Registration Statement shall be deemed to be a new Registration Statement relating to the securities offered therein, and the offering of such securities at the time shall be deemed to be the initial bona fide offering thereof. (2) Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Company pursuant to the foregoing provisions, or otherwise, the Company has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Company of expenses incurred or paid by the director, officer or controlling person of the Company in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Company will, unless in the opinion of the counsel the matter has been settled by controlling precedent, submit to the appropriate jurisdiction the question of whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. 5 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant, American Fiber Green Products, Inc.,certifies that it has reasonable grounds to believe that it meets all of the requirements for filing a Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Tampa, State of Florida. American Fiber Green Products, Inc. By: /s/ DANIEL L. HEFNER Daniel L. Hefner President (Principal Executive Officer) Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ DANIEL L. HEFNER President and Director May1, 2014 Daniel L. Hefner (Principal Executive Officer) /s/ FRANK D. PUISSEGUR Chief Financial Officer and Director May1, 2014 Frank D. Puissegur (Principal Accounting Officer) 6 INDEX TO EXHIBITS NUMBER EXHIBIT DESCRIPTION OF DOCUMENTS Articles of Incorporation as amended (incorporated herein by reference to Form 10- SB as amended, filed with the Securities and Exchange Commission on February 22, 2007) 4.2* Corporate Resolution Authorizing Share Registration By-Laws (incorporated herein by reference to Form 10-SB as amended, filed with the Securities and Exchange Commission on February 22, 2007) 5.1 * Opinion of Ian Horn, Esq. re: legality of securities being registered 23.1 * Consent of Messineo & Co. CPA’s, LLC 23.2 * Consent of Counsel (included in Exhibit 5.1) * Filed herewith 7
